Citation Nr: 0535181	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
frostbite of both feet.

2.  Entitlement to service connection for tendonitis of the 
hands, hypertension, hepatitis C, pancreatitis, 
gastroesophageal reflux disease (GERD), and deteriorated 
discs in the spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1974 
and from August 1980 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The veteran and his spouse testified before the undersigned 
at a Board videoconference hearing in January 2005.  A 
transcript of that hearing has been associated with the 
claims folder. 

The service connection issues are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
contact the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of 
frostbite of both feet in a November 1975 rating decision; 
the veteran initiated, but did not perfect, an appeal of that 
decision.

2.  In July 2000 and September 2002 rating decisions, the RO 
found no new and material evidence to reopen the claim for 
service connection for residuals of frostbite of both feet; 
the veteran did not initiate an appeal of either decision.
3.  Evidence received since the September 2002 rating 
decision is duplicative or cumulative of evidence previously 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1975, July 2000, and September 2002 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
September 2002 rating decision to reopen a claim for service 
connection for residuals of frostbite of both feet.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for residuals of frostbite 
of both feet in a November 1975 rating decision.  Although 
the veteran initiated an appeal of that decision, he did not 
perfect the appeal after the RO issued a statement of the 
case.  Therefore, the RO's decision of November 1975 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  In July 2000 
and September 2002 rating decisions, the RO found no new and 
material evidence to reopen the claim for service connection 
for residuals of frostbite of both feet.  The veteran did not 
initiate an appeal of either decision.  Therefore, the July 
2000 and September 2002 rating decisions are final. Id.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

In the November 1975 rating decision, the RO denied service 
connection for residuals of frostbite of both feet because 
there was no evidence of a current disability.  The July 2000 
and September 2002 rating decisions found no new and material 
evidence to reopen the claim.  Evidence of record at the time 
of the September 2002 rating decision consists of service 
medical records, the report of the October 1975 VA 
examination, VA treatment records dated from April 1975 to 
September 1975, the transcript of the October 1976 personal 
hearing, a response from Homer G. Phillips Hospital dated in 
November 1976, National Guard records, VA treatment records 
dated from January 2002 to July 2002, and the report of a 
September 2002 VA examination.  

Evidence received since the September 2002 rating decision 
consists of copies of service medical records, a copy of a 
portion of the October 1975 VA examination, a copy of an RO 
request for records dated in 1975, a June 2003 statement from 
the veteran concerning his hepatitis C claim, National Guard 
records, documents concerning the veteran's unemployment 
claim dated in June 2003 and August 2003, VA medical records 
dated from April 2003 to July 2003, and testimony from the 
January 2005 Board videoconference hearing.   

First, the Board observes that the copies of service medical 
records, the portion of the October 1975 VA examination, the 
1975 request for records dated in 1975 are duplicates of 
information previously of record and therefore are not new.  
The February 1999 examination reports included in the 
National Guard records are also duplicates of evidence 
previously considered.  The remaining National Guard records 
contain no information relevant to the frostbite claim.  
Similarly, the June 2003 statement from the veteran 
concerning his hepatitis C claim and the documents concerning 
the veteran's unemployment claim dated in June 2003 and 
August 2003 do not in any way relate to the claim for service 
connection for residuals of frostbite.  

In addition, the VA medical records dated from April 2003 to 
July 2003 do not disclose any complaints or treatment related 
to the feet, such that they do not relate to an unestablished 
fact necessary to substantiate the claim, i.e., whether the 
veteran has a current disability as a residual of frostbite 
of both feet.  Therefore, this evidence, though new, is not 
material. 

Finally, the Board finds that the testimony from the January 
2005 Board videoconference hearing is not new and material.  
Much of the veteran's testimony concerning in-service 
incurrence and treatment of frostbite is cumulative of 
evidence previously of record.  The Board notes that the 
veteran testified that he still had pain and discoloration in 
the feet.  To the extent it may be argued that this testimony 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., the existence of a current foot disability, 
the Board emphasizes that the veteran is a lay person, not 
educated in medicine.  Therefore, although he is competent to 
describe problems he has with his feet, he is not competent 
to offer an opinion as to whether those problems are 
residuals of frostbite incurred in service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the veteran's 
testimony does not raise a reasonable possibility of 
substantiating the claim.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Accordingly, the Board finds that no new and material 
evidence has been received to reopen a claim for service 
connection for residuals of frostbite of both feet.  
38 C.F.R. § 3.156(a).  The claim is not reopened.  
38 U.S.C.A. § 5108.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in June 2003, as well as information provided in the 
September 2003 rating decision and August 2004 statement of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the August 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued VCAA notice in June 
2003, before the September 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the Board finds no notice that conforms to 38 C.F.R. 
§ 3.159(b)(1) and specifically asks the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  In any event, as discussed above, the Board 
finds that the RO provided all notice required by the statute 
and that the veteran actually knew to provide the RO with 
relevant evidence, as demonstrated by his submissions and 
testimony.  Therefore, the Board finds no defect in notice 
that is prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
the content of VCAA notice resulted in prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records.  With respect 
to the instant appeal, the RO has secured the veteran's 
National Guard records and VA treatment records.  The veteran 
has submitted some copies of service medical records, VA 
records, and correspondence from the claims folder, documents 
concerning an unemployment claim, information regarding his 
hepatitis C claim, and written statements and testimony.  He 
has not identified or authorized VA to secure any private 
medical evidence.  
 
The Board notes that, as discussed below, the service 
connection claims are remanded for additional development, 
specifically, to secure service medical records from the 
veteran's second period of service from 1980 to 1987.  The 
Board acknowledges that service medical records are typically 
relevant to any compensation claim and must generally be 
secured.  See 38 U.S.C.A. § 5103A(c).  However, in this 
particular claim, the only evidence that would assist the 
veteran in prevailing on is claim is evidence of a current 
disability from the frostbite allegedly incurred in service.  
Service medical records from 1980 to 1987 could not provide 
evidence of current disability.  Therefore, the Board finds 
no reason to delay adjudication of the petition to reopen the 
claim for service connection for residuals of frostbite of 
both feet pending receipt of additional service medical 
records.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(the Court would not require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  

Absent any allegation or other indication that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



ORDER

As no new and material evidence has been received, a claim 
for service connection for residuals of frostbite of both 
feet is not reopened.  The appeal is denied. 


REMAND

In April 2003, the veteran submitted his claim for service 
connection for tendonitis of the hands, hypertension, 
hepatitis C, pancreatitis, GERD, and deteriorated discs in 
the spine.  In connection with this claim, he provided a DD 
Form 214 reflecting a period of service from August 1980 to 
May 1987.  

In June 2003, the RO requested verification of this period of 
service and all service medical and dental records.  It 
received a reply later that month.  Review of the records 
received revealed only dental records and two medical health 
questionnaires related to the second period of service.  
Based on this single response, the Board is not persuaded 
that no other service medical records, i.e., reports of 
enlistment or separation examinations and in-service 
treatment records, were generated during the nearly seven 
years of service from 1980 to 1987.  In order to afford the 
veteran every benefit of VA's assistance, the Board finds 
that a remand is required to attempt to secure additional 
service medical records for the period from 1980 to 1987.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should again request the 
veteran's complete service medical 
records for the period of service in the 
U. S. Army from August 1980 to May 1987, 
specifically any reports of examination 
at enlistment and separation and all 
treatment notes.  If such records do not 
exist or if additional attempts to secure 
such records would be futile, a response 
to that effect is required and must be 
associated with the claims folder.   

2.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal.  If the disposition of any issue 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


